On Petition foe a Reheaeing.
Davis, J.
The learned counsel for appellant have filed an earnest petition for a rehearing. The questions so ably presented for our consideration have been fully discussed by the court in consultation, and our decision thereon has been and is adverse to appellant.
Section 1414, R. S. 1894, the same being section 1361, R. S. 1881, in relation to appeals from the special term to the general term, in part, reads as follows: “It shall only be necessary for a party appealing from a special to the general term to pray an appeal to the general term, and it shall be granted as a matter of right,” etc.
The record in this case does not disclose that an appeal was prayed for and granted in special term, but in all other respects it appears that the statute in relation to appeals has been complied with, and that without objection appellant appeared in general term, and by agreement submitted the cause on appeal to the court.
The appellant having appeared in the general term, and by agreement submitted the cause on appeal to the decision of that court, it is too late, after the rendition of the final judgment by the general term against appellant, for appellant to say that the general term did not have jurisdiction of the action for the reason that no appeal was prayed for and granted in special term. Critchell v. Brown, Exr., 72 Ind. 539; TenBrook v. Maxwell, Admr., 5 Ind. App. 353.
Petition for rehearing overruled.
Filed Feb. 6, 1895.
*580Ross, C. J.
For the reasons stated in the dissenting opinion heretofore .filed by me, I think a rehearing should be granted.
Filed Feb. 6, 1895.